Title: From Thomas Jefferson to Francis Eppes, 7 April 1793
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Apr. 7. 1793

According to the information contained in my letter of Mar. 17. Jack now sets out for Virginia. The circumstances which have determined the moment of his departure have been, the commencement of a term at Wm. and Mary should you accede to the proposition of his going there, and my relinquishing my house here and retiring to a small one in the country with only three rooms, and from whence I shall hold myself in readiness to take my departure [for] Monticello the first moment I can do it with due respect to myself. I can give you the most consoling assurances as to Jack’s temper, prudence, and excellent dispositions. On these points I can say with truth every thing a parent would wish to hear. As far too as his backwardness would ever give me an opportunity of judging I can pronounce a very favorable verdict on his talents, in which I have been entirely confirmed by those who have had better opportunites of unreserved conversations with him. After all, the talent for speaking is yet untried, and can only be tried at the moot courts at the college, which I propose for his next object.
My papers being packed for removal, I am not able to look to your last letter: but I think you say in it that, instead of money, we are to receive from Cary’s executor only bonds of 6. 9 and 12 months, this being the case of an execution, I do not well understand it: however I will solicit your attention to it, on my behalf, to avail me of this resource for any sum of money which it may yeald, and as early as it can be yeilded (I mean my proportion only) for a disappointment from another quarter in Virginia has so far abridged the provision I had made for winding up my affairs here, as that it will fall considerable short, and will really distress me, and perhaps subject me to mortification.—We may now give credit to the information that war is declared between France and England. If you have not sold your wheat, the moment will be favorable but It should not be overpassed, as the purchases will of course cease as soon as the chance ceases of getting them to Europe before their harvest. I hope they will let us work in peace to feed them during the continuance of their follies. Present me most affectionately to Mrs. Eppes and the family, as also to our friends at Hors du monde when an occasion offers, and believe me to be most sincerely Dr. Sir Your friend & servt.

Ths. Jefferson

